387 F.2d 363
UNITED STATES of America ex rel. Albert LARK, Appellant,v.A. T. RUNDLE, Superintendent, State CorrectionalInstitution, Graterford, Pennsylvania.
No. 16243.
United States Court of Appeals Third Circuit.
Argued Dec. 4, 1967.Decided Dec. 12, 1967.

Stephen Elliot Geller, Brooklyn, N.Y., for appellant.
John A. Townsend, Asst. Dist. Atty., Washington County, Washington, Pa.  (Harold V. Fergus, Dist. Atty., of Washington County, Arnold W. Hirsch, First Asst. Dist. Atty., Washington, Pa., on the brief), for appellee.
Before MARIS, KALODNER and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from the denial by the District Court for the Eastern District of Pennsylvania for a writ of habeas corpus to the relator, a state prisoner, who alleged that in violation of his constitutional rights he was denied the assistance of counsel in the state court in which he was convicted and sentenced.  The district court held an evidentiary hearing on the relator's petition and found, upon conflicting evidence, that the relator was in fact represented by competent counsel in the state court at the time he entered his plea of guilty and at the time he was sentenced.  There was substantial evidence before the district court to support this finding and we cannot hold it to be erroneous.


2
The order of the district court will be affirmed.